Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  March 17, 2021                                                                   Bridget M. McCormack,
                                                                                               Chief Justice

                                                                                           Brian K. Zahra
                                                                                         David F. Viviano
  161672                                                                             Richard H. Bernstein
                                                                                     Elizabeth T. Clement
                                                                                      Megan K. Cavanagh
                                                                                      Elizabeth M. Welch,
  CHARLETTE LEGION-LONDON, a/k/a                                                                    Justices
  CHARLETTE LEGION, a/k/a CHARLETTE
  LONDON,
           Plaintiff-Appellee,
  v                                                        SC: 161672
                                                           COA: 344838
                                                           Oakland CC: 2016-155115-NH
  THE SURGICAL INSTITUTE OF MICHIGAN
  AMBULATORY SURGERY CENTER, LLC,
  MICHIGAN BRAIN & SPINE PHYSICIANS
  GROUP, PLLC, and ARIA SABIT, M.D.,
            Defendants-Appellees,
  and
  KEVIN CRAWFORD, D.O., PC and
  KEVIN CRAWFORD, D.O.,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 6, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief by August 30, 2021, with no
  extensions except upon a showing of good cause, addressing whether the Court of Appeals
  erred when it determined that the second affidavit of merit constituted an amendment of
  the first affidavit of merit. In the brief, citations to the record must provide the appendix
  page numbers as required by MCR 7.312(B)(1). The plaintiff-appellee shall file a
  supplemental brief within 21 days of being served with the appellants’ brief. A reply, if
  any, must be filed by the appellants within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.
                                                                                                               2


       The Negligence Law Section of the State Bar of Michigan, the Michigan
Association for Justice, and the Michigan Defense Trial Counsel, Inc. are invited to file
briefs amicus curiae. Other persons or groups interested in the determination of the issue
presented in this case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 17, 2021
       a0310
                                                                             Clerk